DETAILED ACTION
Response to Amendment

1.	This written action is responding to the amendment dated on 07/13/2021.
2. The present application, filed on or after March 16, 2013, is being examined under 
    the first inventor to file provisions of the AIA .  
3. Objection to claims 7, 14 and 21 is withdrawn.
4. The 112(b) rejection to claims 7 and 14 is withdrawn.
5. The 101 rejection to claims 15-21 is withdrawn. 
6. Interpretation to claims 1-7 under the 112(f) is maintained. 
7. A new objection to the specification is issued. 
8. Claims 1, 7-8, 14-21 are amended.
9. Claims 1-21 are submitted for examination.
10. Claims 1-21 are examined and rejected.
11. The Examiner would like to point out that this action is made final (See MPEP 
    706.07a).

12.

Applicant’s Argument:
On pages 6-8 of the Remarks/Arguments, Applicant argues that:
Misoczki doesn’t teach all limitations of independent claims 1, 8 and 15 such as :“a signature module to generate, in a group member device of a set of group member devices, a set of cryptographic keys for attestation of the group member device in the set 

Response to Argument: 
Examiner respectfully disagrees with Applicant’s arguments because: Applicant's arguments regarding the prior art rejections of the amended claims are moot in view of the new ground of rejection under Rafael. See rejections below.



13.


Specification Objection
The specification is objected to, because the specification mentioned the phrase “symmetric key pair” in paragraphs 00115, 00122, and 00129. Examiner requests the applicant to replace “symmetric key pair” with “asymmetric key pair” in the above paragraphs (i.e. it is known in the art that “asymmetric key pair” refers to a public key and corresponding private key, also see par. 00114, 00121, and 00128). 


14.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application Claim 1), “the signature module to: generate a signature of a message using a one-time private key and the at least one authentication path through the Merkle tree” (Claim 2), “the signature module to: determine the signature using a set of cryptographic keys that defines the authentication path through the Merkle tree” (Claim 3), “to generate the set of cryptographic keys Claim 4), “a cryptographic module to generate a cryptographic hash of each of one or more of the cryptographic keys of the set of cryptographic keys” (Claim 5), “wherein to generate the set of cryptographic keys comprises to generate one or more asymmetric key pairs, wherein each asymmetric key pair includes a public cryptographic key and a corresponding private cryptographic key” (Claim 6), and “wherein to generate the cryptographic hash of each of the one or more cryptographic keys comprises to generate a cryptographic hash of a public cryptographic key of each asymmetric key pair” (Claim 7). If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

15.
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35   U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over 
“G-Merkle: A Hash-Based Group Signature Scheme From Standard Assumptions” 

(hereinafter Misoczki), further in view of Misoczki  Rafael et al, US. 2017/0230182 

(hereinafter Rafael).
Regarding claim 1 Misoczki teaches an apparatus, comprising: 
a computer readable memory (Misoczki teaches 16 GB of RAM (pg. 458-459, “7 Implementation”)); 
a signature module to: generate a set of cryptographic keys for attestation of group member devices and a set of leaf nodes in a sub-tree of a Merkle tree corresponding to the set of cryptographic keys (Misoczki teaches leaf nodes are computed as the hash of the one-time public keys. In the Merkle tree signature scheme, any of the signatures generated by the one-time private keys can be validated with a single public key (pg. 445-446, “Second Preimage Resistance”)); 
forward the set of leaf nodes to a group manager device (Misoczki teaches the group manager takes the set of leaf nodes from all parties and subsequently applies a 
receive, from the group manager device, a subset of intermediate nodes in the Merkle tree, the intermediate nodes being common to all available authentications paths through the Merkel tree for signatures originating in the sub-tree (Misoczki teaches subsequently the super-tree is built as described before. Each of those sub-trees could be appended to a super tree that will have as leaf nodes the root nodes of the sub-trees. The authentication paths of all signatures issued by a certain signer would share at least one node (pg. 450-451, “4 G-Merkle: A Hash-Based Group Signature Scheme”)); and 
determine a cryptographic key that defines an authentication path through the Merkle tree, the authentication path comprising one or more nodes from the set of leaf nodes and one or more nodes from the intermediate nodes received from the group manager device (Misoczki teaches by use of the secret key gski the signing algorithm outputs a group signature on a message m that is composed by a one-time signature produced by the underlying signing algorithm sign and the authentication path (see section 6) pg. 453-454, “4.3 Our Construction: (Stateful) G-Merkle”)). Misoczki does not explicitly teach a group member device of a set of group member devices. Rafael substantially teaches a group member devices may communicate with each other and with a group manager and perform a plurality of functions [0020-0023], and fig. 1-2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Misoczki such that the 
Regarding claim 2 as modified Misoczki teaches the apparatus of claim 1, the signature module to: generate a signature of a message using a one-time private key and the at least one authentication path through the Merkle tree (Misoczki teaches a private key must not be used to sign more than one message (pg. 445-446, “Second Preimage Resistance)”, and a group manager can choose from several options to compute the authentication path for a signature (pg. 453-454, “4.3 Our Construction: (Stateful) G-Merkle”)). 
Regarding claim 3 as modified Misoczki teaches the apparatus of claim 2, the signature module to: determine the signature using a set of cryptographic keys that defines the authentication path through the Merkle tree (Misoczki teaches signatures may be generated by a plurality of private keys, and validated by a single public key (pg. 445-446, “Second Preimage Resistance”)). 

In response to Claim 5: Rejected for the same reason as claim 12
Regarding claim 6 as modified Misoczki teaches the apparatus of claim 5, wherein to generate the set of cryptographic keys comprises to generate one or more asymmetric key pairs, wherein each asymmetric key pair includes a public cryptographic key and a corresponding private cryptographic key (Misoczki teaches any of the signatures generated by the one-time private keys can be validated with a single (multi-time) public key (pg. 445-446, “Second Preimage Resistance”)). 
Regarding claim 7 as modified Misoczki teaches the apparatus of claim 5, wherein to generate the cryptographic hash of each of the one or more cryptographic keys comprises to generate a cryptographic hash of a public cryptographic key of each asymmetric key pair (Misoczki teaches the Merkle scheme uses a binary tree of height h one-time key pairs. The leaf nodes are computed as the hash of the one-time public keys (pg. 445-446, “Second Preimage Resistance”)). 
In response to Claim 8: Rejected for the same reason as claim 1
In response to Claim 9: Rejected for the same reason as claim 2
In response to Claim 10: Rejected for the same reason as claim 3
In response to Claim 11: Rejected for the same reason as claim 4
Regarding claim 12 as modified Misoczki teaches the method of claim 11, further comprising generating a cryptographic hash of each of one or more of the cryptographic keys of the set of cryptographic keys components to determine a root node value of the Merkle tree (Misoczki teaches the Merkle scheme uses a binary tree of height h that is built from 2h one-time key pairs. The leaf nodes are computed as the hash of the one-time public keys. The inner nodes are computed as the hash of concatenated children nodes. This rule is used to build all inner nodes up to the root, which is the multi-time public key (pg. 445-446, “Second Preimage Resistance”)). 
In response to Claim 13: Rejected for the same reason as claim 6
In response to Claim 14: Rejected for the same reason as claim 7
In response to Claim 15: Rejected for the same reason as claim 1, however claim 1 does not recite storing a public key associated with a signing device in a computer-readable medium. Rafael substantially teaches an actual group public key may be stored on a computer readable medium of a group member device [0015], [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Misoczki such 

In response to Claim 16: Rejected for the same reason as claim 2
In response to Claim 17: Rejected for the same reason as claim 3
In response to Claim 18: Rejected for the same reason as claim 4
In response to Claim 19: Rejected for the same reason as claim 12
In response to Claim 20: Rejected for the same reason as claim 6
In response to Claim 21: Rejected for the same reason as claim 7













Conclusion


     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayoub Alata whose telephone number is (313) 446-6541. The examiner can normally be reached on M-F: 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim can be reached at (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AYOUB ALATA/Primary Examiner, Art Unit 2494